         Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SILVER, et al.,                           )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )                    No. 1:19-cv-247-APM
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )


      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO COMPLETE
          THE ADMINISTRATIVE RECORD AND FOR OTHER RELIEF

       Plaintiffs have not justified their request for the relief sought in their Motion to Complete

the Administrative Record and for Other Relief. The IRS has prepared and certified the record,

and it is entitled to a strong presumption that it has properly done so:

                Once an agency presents a certified copy of the complete
                administrative record to the court, the court presumes that the
                record is properly designated. Common sense dictates that the
                agency determines what constitutes the “whole” administrative
                record because “[i]t is the agency that did the ‘considering,’ and
                that therefore is in a position to indicate initially which of the
                materials were ‘before’ it—namely, were ‘directly or indirectly
                considered.’”

Pac. Shores Subdivision, California Water Dist. v. U.S. Army Corps of Engineers, 448 F. Supp.

2d 1, 5 (D.D.C. 2006) (internal citations omitted). The administrative record can be

supplemented:

                (1) if the agency “deliberately or negligently excluded documents
                that may have been adverse to its decision,” (2) if background
                information was needed “to determine whether the agency
                considered all the relevant factors,” or (3) if the “agency failed to
                explain administrative action so as to frustrate judicial review[.]”




                                                  1
         Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 2 of 12



City of Dania Beach v. F.A.A., 628 F.3d 581, 590 (D.C. Cir. 2010), quoting American Wildlands

v. Kempthorne, 530 F.3d 991, 1002 (D.C. Cir. 2008). “Clear evidence” that the record is

incomplete is required to supplement the certified record. Pac. Shores Subdivision, California

Water Dist. v. U.S. Army Corps of Engineers, 448 F. Supp. 2d at 5. Plaintiffs offer nothing, let

alone clear evidence, to undermine that presumption here.

       Plaintiffs do not provide any evidence the administrative record is incomplete. Plaintiffs

point to A.) emails from Plaintiff Monte Silver, B.) emails from third parties, C.) alleged lack of

email from government officials, and D.) the agency’s response to a FOIA request as evidence

that the administrative record is incomplete. We demonstrate below that Plaintiffs’ evidence does

not support the conclusion that the record is incomplete. Indeed, much of Plaintiffs’ alleged

missing items are found in the administrative record or were properly excluded.1

       The administrative record should include materials that the agency considered in making

its decision. Pac. Shores Subdivision, California Water Dist. v. U.S. Army Corps of Engineers,

448 F. Supp. 2d at 4. In this case, the agency decision under examination is the IRS’s

certification that the regulation in question will not have a significant economic impact on a

substantial number of small entities within the meaning of the Regulatory Flexibility Act, and


1
 As the court has already noted in sua sponte denying Plaintiffs’ motion to expedite
consideration of the pending Motion to Complete the Record, it “will rule on Plaintiffs’ request
to add to the administrative record in conjunction with the parties’ summary judgment briefing.”
(Minute Order of April 24, 2020.) Indeed, that is the procedure the parties previously agreed to
follow in the event Plaintiffs believed that any pertinent materials were inadvertently omitted
from the administrative record, as more fully described in Defendants’ April 20 letter to
Plaintiffs. (See Doc. 39-2 at 3-4.) Also, although Plaintiffs state they wish to rely on only
“several” additional documents in their summary judgment briefing (Doc. 40 at 2), they have
asked the Court to add more documents than that (totaling 53 pages) to the record. (See
Doc. 39-3 at 3-55.) If Plaintiffs do not intend to rely on all the material they are asking the Court
to add to the record, then there is no need to add all of those materials to the record.




                                                  2
         Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 3 of 12



whether requirements under the Paperwork Reduction Act were met.2 Many of the materials that

Plaintiffs ask the Court to add to the record – among the ones that are not already there – are of a

nature that shed no light on those questions or, indeed, on any determination about the content of

the regulation. It is no wonder that the IRS did not consider those materials and, thus, did not

include them in the record for consideration in this case. Other materials are ones that Plaintiff

Monte Silver himself asked the IRS to exclude from his comments. Regardless, Plaintiffs have

made no showing, much less one supported by clear evidence, that would permit

supplementation of the record under the standards discussed above.

       Further, Plaintiffs provide no support for their request that the Court preclude the United

States from relying on any materials that the Court orders be added to the administrative record.

I.     Plaintiffs have not provided any evidence that the administrative record is incomplete.

       A.      Mr. Silver’s Emails.

       Plaintiffs ask to add emails from Plaintiff Monte Silver.3 Those emails either already

appear in the record, or any relevant substance contained in those emails is contained in the

record as part of Mr. Silver’s formal comments submitted to the IRS, or they were properly

excluded. Exhibit A contains a chart summarizing each of the emails from Mr. Silver that



2
 Defendants contend that judicial review is not available under the Paperwork Reduction Act,
but they acknowledge that it is an issue the Court has identified as having been raised. (See
Doc. 29 at 6.)
3
  Plaintiffs attach those emails to their Motion to Complete the Record as MS_ADMIN 86-122
and 129-135. (Doc. 39-3 at 3-39, 46-52.) When Plaintiffs consulted with Defendants prior to
filing that Motion, they did not ask Defendants to consider the emails now presented at
MS_ADMIN 129-135. In their letter of April 7, Plaintiffs asked Defendants their views on
adding only the pages identified as MS_ADMIN 1-128 to the administrative record. (See
Doc. 39-1 at 1-2.)




                                                 3
         Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 4 of 12



Plaintiffs ask the Court to add to the record. The chart identifies citations to the administrative

record where the email or its substance appears in the record as filed.

       Moreover, and beyond simply failing to present evidence to show that the record is

incomplete, Plaintiffs fail to discuss that it was Mr. Silver who requested that the agency not

include his email. Mr. Silver previously expressed his view that his emails (other than those he

attached to his formal comments) should not be considered part of his comments. The

administrative record already contains 14 specific pages of Mr. Silver’s emails.4 Mr. Silver

attached some of the emails as exhibits to the official comments he submitted to the IRS. He

included the substance of others in the formal comments he submitted. In particular, the text

from the following pages already appears in Mr. Silver’s public comments, either identically

(MS_ADMIN 87, 92, 94-99, and 106-107) or as updated and modified in Mr. Silver’s official

comments (MS_ADMIN 101-104). (Doc. 39-2 at 2.) Mr. Silver’s entire comments appear at

ADMIN_002459-2492, and the attached emails appear at ADMIN_002471, 2479-80 and 2486-

88. Plaintiffs do not dispute that those emails already appear in the administrative record, yet

they still ask the Court to “add” those emails to the record.

       The remaining emails authored by Mr. Silver that Plaintiffs ask the Court to add to the

record consist of threats, logistical comments and transmittals.5 In addition, there are several



4
 The Defendants pointed out these 14 pages to Plaintiffs before Plaintiffs filed this motion.
Plaintiffs incorrectly state that Defendants pointed to 8 pages of emails. (Doc. 39 at 3 n.1.)
5
 Indeed, Mr. Silver continues to email IRS employees about this litigation. As recently as
April 28, Mr. Silver sent a taunting email to two IRS officials, including the official who
certified the administrative record in this case. That email followed quickly on the heels of
another email of similar tone that Mr. Silver sent to various Treasury, IRS and other government
officials on April 24. Both emails are attached as Exhibit C. Mr. Silver’s counsel advised that he
was unaware of those communications and that he will address his client’s behavior.




                                                  4
         Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 5 of 12



emails dated after the close of the comment period that reiterate prior arguments that Mr. Silver

already included in his public comments, cite third party sources and threaten congressional

actions and lawsuits.

       Plaintiffs wrongly contend that those emails were not included in the record “because the

agency did not receive the e-mails through its preferred method.” (Doc. 39 at 5.) In fact (as

Defendants described in their April 20 letter to Plaintiffs), the IRS began uploading Mr. Silver’s

emails – ones that he did not include with his official comments – to the website

www.regulations.gov, where they would have been treated as public comments and included in

the record like every public comment. (See Doc. 39-2 at 2.) Plaintiff Silver asked the IRS not to

include his emails in his comments. First, on August 21, 2018, Mr. Silver wrote to Daniel McCall

after being informed that an earlier email would be included in www.regulations.gov. Mr. Silver

wrote, “As to posting my comment, pls [sic] do not. I have not yet completed the review of the

proposed regs to see what the scope of the comment is and am presently pre-occupied with other

things. I will definitely draft and post a comment asap.” (Doc. 39-3 at 47.) Then, on

September 12, 2020, after seeing his emails on www.regulations.gov, Mr. Silver sent an email to

Regina Johnson asking, “Can you pls [sic] have the five documents listed as supporting

documents on the www.regulations.gov site removed? I provided Treasury/IRS these docs in

emails, not as a comment.” (Doc. 39-3 at 49.)6 Having asked the IRS to exclude these emails




6
 Those emails, identified at MS_ADMIN 130 and 132, are among the emails that Plaintiffs ask
the Court to add to the record. As explained above, review of the emails that Plaintiffs seek to
include support Plaintiff Silver’s statement to Ms. Johnson that the relevant portions of his
emails have been either copied or rewritten into his comments that appear in the record.




                                                 5
         Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 6 of 12



from his comments, Plaintiffs cannot now argue that the IRS improperly excluded Mr. Silver’s

emails from the administrative record before this Court.

       Accordingly, Plaintiffs failed to provide evidence that Mr. Silver’s emails were

improperly excluded from the administrative record.

       B.      The List of Emails and One Third-Party Email.

       Plaintiffs also ask the Court to include a two-page list of additional emails (MS_ADMIN

136-37 (Doc. 39-3 at 53-54)) – and one email in full (MS_ADMIN 137 (Doc. 39-3 at 55)) –

allegedly from other small business owners about the challenged regulation.7 This list of emails

was presented for the first time in this litigation and thus was not before the IRS and could not

have formed part of its decision-making process. Also, it is baffling to try to fathom how a mere

list of emails could add to anyone’s understanding of the procedural challenges that Plaintiffs

raise in this case, especially with no evidence from Plaintiffs of the contents of those emails. The

Court should decline to add the list of emails since the IRS did not consider it in formulating the

regulation in question and also because Plaintiffs did not satisfy the requirement that they

demonstrate that the email list will aid the Court in its review of the agency’s compliance with

the Regulatory Flexibility Act or the Paperwork Reduction Act.

       Plaintiffs claim the list contains examples of emails from other small business owners

that they allege are missing from the administrative record. Searching the record based on the

scant identifying information provided in the list of emails at MS_ADMIN 136-37 shows that



7
 These pages were not part of the documents that Plaintiffs presented to Defendants for
consideration before filing their present motion. In their letter of April 7, Plaintiffs asked
Defendants their views on adding only the pages identified as MS_ADMIN 1-128 to the
administrative record. (See Doc. 39-1 at 1-2.)




                                                   6
         Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 7 of 12



nearly all the underlying emails from the list are, in fact, included in the record. Even though

Defendants requested them, Plaintiffs failed to provide a printout of the underlying emails listed

at MS_ADMIN 0136-37 (Doc. 39-3 at 53-54) so that Defendants or the Court could more easily

determine whether they are already in the record.8

        Plaintiffs do not seek to include the full emails on their list, just the list. Plaintiffs then

point to the list to call into question “the completeness of the record compiled by the agency and

filed by the defendants.” (Doc. 39 at 5.) To the contrary, the government has been able to locate

a likely match in the record to every email listed at MS_ADMIN 136-137, with the following

few (and irrelevant) exceptions: (1) an email suggesting that Mr. Silver check his Google

account security setting; (2) one illegible email; and (3) an internal discussion that does not

appear to have been sent to the IRS. A chart that includes citations to the record showing where

Defendants believe the underlying emails may be found, based on the identifying information

available on Plaintiffs’ email list, is attached as Exhibit B.

        Plaintiffs’ assertion that the list demonstrates that the record is incomplete is further

undermined by the one email Plaintiffs produced in full. The sole third party-email produced in

full by Plaintiffs (MS_ADMIN 137) is readily located in the record. This email is from another



8
 This is not the first instance in which Defendants have taken substantial time to locate in the
record numerous items that Plaintiffs alleged were missing. Plaintiffs included 85 comments on
the proposed regulation in the materials they originally designated as missing from the
administrative record. (See Doc. 39-1 at 2.) Defendants located the first 45 of those comments in
the filed record largely by using the table of contents that was filed with the record. Defendants
communicated that information to Plaintiffs and asked Plaintiffs to review the remainder of their
designated comments and provide an updated list of any they still believed were missing. (See
Doc. 39-2 at 1-2.) Plaintiffs never did so. Indeed, Plaintiffs do not include any of those 85
comments in their Motion to Complete the Administrative Record, and they acknowledge that
any issue as to the 85 comments is resolved. (See Doc. 39 at 2 n.1.)




                                                    7
         Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 8 of 12



small business owner, Barton Friedland. (See Doc. 39-3 at 55.) Mr. Friedland’s email is located

in the filed administrative record at ADMIN_001832-33.

       Accordingly, Plaintiffs failed to provide evidence in support of their argument that the

record improperly omitted email from other alleged small business owners.

       C.      Alleged Lack of Email from Government Officials.

       Plaintiffs next alleged that “[t]he record filed by defendants contains almost no e-mail

received or generated by any government employee involved in the decision making process.”

(Doc. 39 at 5.) The emails from Mr. Silver in the record and the email from Mr. Friedland

contain email with government officials involved in the decision-making process. The rest of the

record includes approximately 600 pages of emails. Almost all of them have a government

official on them.9 And while many of these emails also include the address

“Notice.comments@IRScounsel.treas.gov,” many do not and were only sent to particular

officials. In addition to general comments submitted by email, the record contains calculation

questions emailed to the IRS directly or forwarded from other IRS employees received in the

course of their employment. (See, e.g., ADMIN_001499, 1555-56, 2757-58, 2799.) Moreover,

the fact that the IRS tried to add Plaintiff Silver’s emails to the public comments, before he asked

for them to be removed, shows the IRS’s practice was to include in the record emails it received

from the public that contained comments relating to the section 965 regulations. In any event,

“showing a theoretical possibility that other documents not in the record exist” is not enough to

overcome the presumption that the agency properly designated the record. Blue Ocean Inst. v.



9
 A search of “@Treas” (included in the email address for Treasury and IRS officials), yields 437
results in the record as filed on April 2.




                                                 8
         Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 9 of 12



Gutierrez, 503 F. Supp. 2d 366, 371 (D.D.C. 2007).

       Accordingly, Plaintiffs fail to produce evidence to support their claim that the

administrative record is missing email from government officials.

       D.      The FOIA Response.

       Plaintiffs attempt to support their claim that the administrative record is incomplete by

pointing to a FOIA response. The pages that Plaintiffs identify as a FOIA response at

MS_ADMIN 123-128 (Doc. 39-3 at 40-45) properly are not included in the record. The content

of those pages appears to shed little light on the issues Plaintiffs have raised for judicial review

in this action. The FOIA response letter (Doc. 39-3 at 40-42) shows the fact of a FOIA request,

states that responsive pages were withheld based on the deliberative process privilege and/or

because they contained return information of other taxpayers that is protected from disclosure

under 26 U.S.C. § 6103, and encloses three pages of responsive emails, two of which contain

redactions to protect deliberative materials (Doc. 39-3 at 43-45). A review of those pages shows

no content that would help answer the question whether the IRS properly followed the

Regulatory Flexibility Act when it certified that the final regulations will not have a significant

economic impact on a substantial number of small entities. Likewise, those pages show no

information that would help determine whether the agency satisfied the Paperwork Reduction

Act. Plaintiffs do not explain otherwise.

       Also, contrary to Plaintiffs’ suggestion (Doc. 39 at 6), the absence of a privilege log

regarding the documents withheld from production in response to a FOIA request does not call

into question the integrity of the record. Applicable law does not require Defendants to prepare a

privilege log to identify documents that are not part of the administrative record. Privileged

documents are not part of the record on review, and Defendants are not required to produce a




                                                  9
        Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 10 of 12



privilege log for them.10 See Oceana, Inc. v. Ross, 920 F.3d 855, 865 (D.C. Cir. 2019) (“[T]he

District Court did not abuse its discretion by declining to require that the Fisheries Service

include on a privilege log those documents that the agency excluded from the administrative

record because they were deemed predecisional and deliberative. The District Court correctly

observed that predecisional and deliberative documents are not part of the administrative record

to begin with, so they do not need to be logged as withheld from the administrative record.”)

(internal citations and quotation marks omitted); see also Stand Up for California! v. U.S. Dep’t

of Interior, 71 F. Supp. 3d 109, 122 (D.D.C. 2014) (“In this Circuit, requests for privilege logs of

documents that may have been withheld from an administrative record on grounds of privilege or

deliberative process are routinely denied.”) (collecting cases).11

       Accordingly, Plaintiffs fail to produce evidence from the FOIA response that the

administrative record is incomplete.12



10
  Although Plaintiffs initially asked Defendants to prepare a privilege log in their letter of
April 7 (Doc. 39-2), it is perhaps unsurprising that Plaintiffs do not seek that relief in their
present motion, as they are not entitled to that relief.
11
  Similarly, and contrary to Plaintiffs’ implications, the Freedom of Information Act does not per
se require an agency to create a privilege log or list that identifies the specific records being
withheld (“Vaughn Index”). Tax Analysts v. IRS, 414 F. Supp. 2d 1, 4 (D.D.C. 2006). In any
event, the Government’s claimed exemptions are beyond the scope of this case, and Plaintiffs
lack standing because they, once again contrary to their assertion, did not make the FOIA
request. (The letter reads “Dear Tol Solomon.”)
12
  In any event, as discussed above in note 1, if Plaintiffs somehow try to rely on any of the
identified FOIA pages in support of their motion for summary judgment, only then should the
Court determine whether they should be added to the record. That result is in accord with the
prior agreement of the parties, and it will allow a better opportunity – in the context of the
relevant issues – for consideration of whether the materials should be considered part of the
record.




                                                  10
        Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 11 of 12



II.    Plaintiffs do not justify their request to prevent Defendants from relying on any materials
       the Court adds to the administrative record.

       Plaintiffs give no authority or explanation for their request to prevent Defendants from

relying on any materials the Court adds to the record, in the event the Court grants any part of

Plaintiffs’ pending motion. Indeed, if materials are part of the record, they should be available

for any party to cite. Regardless, in reviewing the administrative action here, “the court shall

review the whole record or those parts of it cited by a party.” 5 U.S.C. § 706 (emphasis added).

In the event the Court adds any materials to the record, it will be entitled to review them and will

not be limited in viewing them in support of just one party.

III.   Conclusion.

       Plaintiffs have failed to meet their burden of demonstrating by clear evidence that the

administrative record is incomplete. Pac. Shores Subdivision, California Water Dist. v. U.S.

Army Corps of Engineers, 448 F. Supp. 2d at 5. Plaintiffs fail to support with evidence any of

their claims that the record is incomplete. Indeed, a search of the record shows that the bulk of

the items Plaintiffs allege are missing actually already appear in the record. A review of the

remaining items Plaintiffs rely on to support their claims shows that they were properly excluded

from the administrative record. In light of the above, Defendants ask the Court to deny Plaintiffs’

Motion to Complete the Record and for Other Relief.


#

#

#




                                                 11
      Case 1:19-cv-00247-APM Document 42 Filed 05/06/20 Page 12 of 12



DATED: May 6, 2020

                                  RICHARD E. ZUCKERMAN
                                  Principal Deputy Assistant Attorney General


                                  /s/ Joseph A. Sergi
                                  JOSEPH A. SERGI (D.C. Bar No. 480837)
                                  Senior Litigation Counsel
                                  LAURA M. CONNER (VA Bar No. 40388)
                                  NISHANT KUMAR (D.C. Bar No. 1019053)
                                  Trial Attorneys
                                  Tax Division
                                  U.S. Department of Justice
                                  Post Office Box 227
                                  Washington, DC 20044
                                  Tel: (202) 514-2986
                                  Fax: (202) 514-6866
                                  Nishant.kumar@usdoj.gov
                                  Joseph.a.sergi@usdoj.gov
                                  Laura.m.conner@usdoj.gov




                                    12
